DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/12/2022 is acknowledged.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the rotatable cover" and “the housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim. While claim 5 introduces a housing and a rotatable cover, claim 9 does not depend directly or indirectly on claim 5. Note that claim 9 also requires elements that have antecedent basis established in claims 7 and 8 on which claim 9 does depend. Therefore, a possible claim correction would be to amend claim 7 to depend from claim 5. This is the interpretation that will be used below.
Regarding claim 17, the limitation “wherein the surfaces of the delivery tray have one or more support sides for holding one or more sides of the food product and an opening therebetween for receiving an end of the receiving arm therebetween” renders the claims unclear. As the claim encompasses the surfaces of the delivery tray having only one support side, it is unclear how there can be an opening therebetween for receiving an end of the receiving arm therebetween a single support side. Therefore, the metes and bounds of the claims are unclear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chernov et al. (WO 2004/018217 A1).
As to claim 1, Chernov et al. teaches a delivery mechanism (comprising 14, 16, 18) for delivering food products to a printer for printing on a surface thereof (see abstract), the mechanism comprising:
a motorized tray base (14) spaced apart from the printer (12) and configured to removably receive a delivery tray (16, 18) thereon, the tray base (14) comprising a mounting element (32, 34) configured for engaging with a delivery tray and transferring motion from the tray base to the delivery tray (page 5, lines 6-19);
at least one delivery tray (16, 18) for supporting one or more food products (20) on a surface thereof and the delivery tray comprising a receiving element (36) configured to removably couple to the mounting element of the tray base (figures 3-5 and page 5, lines 6-14).
As to claim 2, Chernov et al. teaches wherein the motorized tray base (14) is operably connected to the printer (12) for providing power to the motorized tray base (figure 3 and page 5, lines 1-14, page 6, lines 23-24, and page 4, lines 6-8).
As to claim 3, Chernov et al. teaches wherein the motorized tray base is operably connected to a controller of the printer for controlling activation of the tray base for moving the tray operably connected thereto (figure 3 and page 5, lines 1-14 and page 4, lines 6-8).
As to claim 4, Chernov et al. teaches wherein the motorized tray base is configured to transfer motion to the delivery tray for controlling movement of the delivery tray (figure 3 and page 5, lines 1-14 and page 4, lines 6-8).
As to claim 12, Chernov et al. teaches further comprising a plurality of interchangeable delivery trays (16, 18) wherein the delivery trays have the same or different configurations or dimensions (page 4, lines 21-25).

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litscher et al. (6,923,115).
As to claim 16, Litscher et al. teaches a system (figure 1) for printing on a surface of a plurality of food products (note that it is considered that the surface printed on is an intended use of the system and not a positively recited limitation on the structure of the system, and as such it is considered that there is a food product, including possibly a chocolate piece, that the system of Litscher et al. is capable of printing on), the system comprising:
a printer (100) configured to print on a surface of a food product (column 5, lines 4-19; note that it is considered that the surface printed on is an intended use of the system and not a positively recited limitation on the structure of the system, and as such it is considered that there is a food product, including possibly a chocolate piece, that the system of Litscher et al. is capable of printing on);
a tray base (620) spaced apart from the printer (figure 1) and the tray base (620) having a mounting element (see marked up version of figure 15b below) and a drive element (642) for operably supporting a delivery tray thereon (figures 15a-15b); and
a delivery tray (610) having a reciprocal mounting element (see marked up version of figure 15b below) and reciprocal drive element (641) for removably securing the delivery tray to the tray base without tools (see figure 16), and wherein the delivery tray comprises a plurality of surfaces (the raised platforms supporting 200 in figure 1-2) for holding a plurality of food items (note that it is considered that the system of Litscher et al. is capable of supporting a properly shaped food item),
wherein the tray base is a motorized tray base for rotating the delivery tray in synch with the extension and retraction of a receiving arm (500) of the printer to automatically deliver each one of the plurality of food products to the receiving arm in a sequential manner for printing on the food product and for receiving the returned printed food products for removal from the printer (column 6, line 59-column 7, line 4).

    PNG
    media_image1.png
    592
    731
    media_image1.png
    Greyscale

As to claim 17, Litscher et al. teaches wherein the surfaces of the delivery tray have one or more support sides for holding one or more sides of the food product and an opening therebetween for receiving an end of the receiving arm therebetween (see figures 1-6 and 9-11, where the openings are considered to be the lowered parts of the sides of the platforms allowing arcs of the balls to protrude and the gimbal 500 to access the ball, see figure 11). 
As to claim 18, Litscher et al. teaches wherein the tray base is separable from the printer (column 9, lines 21-29, where it is considered that the ability to configure the printer without the ball feeder assembly means the tray base is separable from the printer).
As to claim 19, Litscher et al. teaches wherein the tray base comprises a housing (sides of 620) and a cover plate (top of 620) and wherein the cover plate supports the mounting and drive elements thereon wherein the mounting and drive elements protrude upwardly from the cover plate (see marked up version of figure 15b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chernov et al. (WO 2004/018217 A1) and Chang et al. (EP 497253 A1).
As to claim 11, Chernov et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, further including wherein the mounting element (32, 34) is configured to operably support the delivery tray on the tray base (figures 3-5).
Chernov et al. does not teach the mounting element is configured to automatically decouple from the delivery tray when sufficient force is applied to the delivery tray to prevent damage to a drivetrain of the support base. 
Chang et al. teaches wherein the mounting element (pusher 17 corresponding in combination to mounting element 34) is configured to automatically decouple from the delivery tray (paper, considered in combination to correspond to the tray 16, 18) when sufficient force is applied to the delivery tray to prevent damage to a drivetrain of the support base (column 4, lines 13-44).
It would have been obvious to one skilled in the art before the effective filing date to modify Chernov et al. to have wherein the mounting element is configured to automatically decouple from the delivery tray when sufficient force is applied to the delivery tray to prevent damage to a drivetrain of the support base as suggested by Chang et al. because it is a well known mechanism that prevents damage to the motor with predictable results (column 4, lines 13-44). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Litscher et al. (6,923,115) and Groenenboom et al. (WO 2017184105 A1).
As to claim 20, Litscher et al. teaches all of the limitations of the claimed invention, as noted above for claim 19, except further comprising one or more support pads protruding upwardly from the cover plate.
Groenenboom et al. teaches one or more support pads (370) protruding upwardly from the cover plate (344, where in combination it is considered that the surface of 344 corresponds to the upper surface of 620 of Litscher et al. in order to not increase the weight of the upper moving member while still giving the sound dampening benefits).
It would have been obvious to one skilled in the art before the effective filing date to modify Litscher et al. to have one or more support pads protruding upwardly from the cover plate as suggested by Groenenboom et al. because it is a well known approach for reducing sound caused by the impact between two relatively moving objects (paragraph [0023]) with predictable results.

Allowable Subject Matter
Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blackford et al. (US PGPub 2018/0118397 A1), Lerner et al. (8,281,715 B2), and Kofman et al. (6,230,073 B1) teach systems with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853